 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                  UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12

13 INTEL CORPORATION and APPLE INC.,               Case No. 3:19-cv-07651-EMC

14                   Plaintiffs,                   STIPULATION AND [PROPOSED]
                                                   ORDER CONTINUING CASE
15              v.                                 MANAGEMENT CONFERENCE

16 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC, UNILOC
17 2017 LLC, UNILOC USA, INC., UNILOC
   LUXEMBOURG S.A.R.L., VLSI
18 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., DSS
19 TECHNOLOGY MANAGEMENT, INC., IXI
   IP, LLC, and SEVEN NETWORKS, LLC,
20
                 Defendants.
21

22

23

24

25

26

27

28
                                                            STIPULATION AND [PROPOSED] ORDER CONTINUING
                                                                          CASE MANAGEMENT CONFERENCE
                                                                                  Case No. 3:19-cv-07651-EMC
     10788575
 1              Pursuant to Civil Local Rule 7-12 and the Court’s Case Management Conference Order,

 2 (Dkt. No. 52), plaintiffs Intel Corporation and Apple Inc. (collectively, “Plaintiffs”) and

 3 defendants Fortress Investment Group LLC, Fortress Credit Co. LLC, Uniloc 2017 LLC, Uniloc

 4 USA, Inc., Uniloc Luxembourg S.a.r.l., VLSI Technology LLC, Inventergy Global, Inc., INVT

 5 SPE LLC, DSS Technology Management, Inc., IXI IP, LLC, and Seven Networks, LLC

 6 (collectively, “Defendants”) hereby request and stipulate as follows:

 7              WHEREAS, the parties conferred pursuant to Federal Rule of Civil Procedure 26(f) on

 8 January 27, 2020;

 9              WHEREAS, the parties hereby request and stipulate that the Initial Case Management

10 Conference in this matter be rescheduled from February 20, 2020 at 9:30 a.m. to March 26, 2020

11 at 9:30 a.m.;

12              WHEREAS, there is good cause for this request because Plaintiffs’ lead counsel has a

13 scheduling conflict on February 20, 2020;

14              WHEREAS, Plaintiffs’ lead counsel and all lead counsel for the seven separately-

15 represented groups of Defendants will be available to appear in person at the Case Management

16 Conference on March 26, 2020;

17              IT IS HEREBY STIPULATED AND AGREED by and between the parties, subject to the

18 Court’s approval:

19              1.     The Case Management Conference, currently set for February 20, 2020 at 9:30

20                     a.m., shall be continued to March 26, 2020 at 9:30 a.m.

21 IT IS SO STIPULATED.

22

23

24

25

26

27

28
                                                                      STIPULATION AND [PROPOSED] ORDER CONTINUING
                                                                                    CASE MANAGEMENT CONFERENCE
                                                                                            Case No. 3:19-cv-07651-EMC
     10793836                                          -2-
 1 Dated: February 9, 2020                        Respectfully submitted,

 2
      By: /s/ A. Matthew Ashley                   By: /s/ Amanda L. Major
 3       A. Matthew Ashley (Bar No. 198235)          Amanda L. Major (pro hac vice)
         mashley@irell.com                           amanda.major@wilmerhale.com
 4       IRELL & MANELLA LLP                         Leon B. Greenfield (pro hac vice)
         840 Newport Center Drive, Suite 400         leon.greenfield@wilmerhale.com
 5       Newport Beach, CA 92660-6324                WILMER CUTLER PICKERING
         Telephone: 949 760-0991                        HALE AND DORR LLP
 6       Facsimile: 949 760-5200                     1875 Pennsylvania Avenue, N.W.
         Counsel for Defendants                      Washington, DC 20006
 7       FORTRESS INVESTMENT GROUP                   Telephone: +1 202 663 6000
         LLC, FORTRESS CREDIT CO. LLC,               Facsimile: +1 202 663 6363
 8       VLSI TECHNOLOGY LLC
                                                       Timothy Syrett (pro hac vice)
 9         /s/ Martin Flumenbaum                       timothy.syrett@wilmerhale.com
           Martin Flumenbaum (pro hac vice)            William F. Lee (pro hac vice)
10         mflumenbaum@paulweiss.com                   william.lee@wilmerhale.com
           PAUL, WEISS, RIFKIND,                       Joseph J. Mueller (pro hac vice)
11         WHARTON & GARRISON LLP                      joseph.mueller@wilmerhale.com
           1285 Avenue of the Americas                 WILMER CUTLER PICKERING
12         New York, NY 10019-6064                       HALE AND DORR LLP
           Telephone:(212) 373-3191                    60 State Street
13         Facsimile: (212) 492-0191                   Boston, MA 02109
           Counsel for Defendants                      Telephone: +1 617 526 6000
14         FORTRESS INVESTMENT GROUP                   Facsimile: +1 617 526 5000
           LLC, FORTRESS CREDIT CO. LLC
15                                                     Mark D. Selwyn (SBN 244180)
           /s/ James J. Foster                         mark.selwyn@wilmerhale.com
16         James J. Foster                             WILMER CUTLER PICKERING
           jfoster@princelobel.com                      HALE AND DORR LLP
17         PRINCE LOBEL TYE LLP                        950 Page Mill Road
           One International Place, Suite 3700         Palo Alto, CA 94304
18         Boston, MA 02110                            Telephone: +1 650 858 6000
           Telephone: 617 456-8022                     Facsimile: +1 650 858 6100
19         Facsimile: 617 456-8100
           Counsel for Defendant                       Counsel for Plaintiffs
20         UNILOC 2017 LLC                             INTEL CORPORATION and APPLE INC.
21         /s/ Daniel. R. Shulman
           Daniel R. Shulman (pro hac vice)
22         daniel.shulman@lathropgpm.com
           LATHROP GPM LLP
23         500 IDS Center
           80 South 8th Street
24         Minneapolis, MN 55402
           Telephone: 612 632-3335
25         Facsimile: 612 632-4000
           Counsel for Defendants
26         UNILOC LUXEMBOURG S.A.R.L.
           UNILOC USA, INC
27

28

                                                               STIPULATION AND [PROPOSED] ORDER CONTINUING
                                                                             CASE MANAGEMENT CONFERENCE
     10793836                                    -3-                                 Case No. 3:19-cv-07651-EMC
 1         /s/ Christopher A. Seidl
           Christopher A. Seidl (pro hac vice)
 2         CSeidl@RobinsKaplan.com
           ROBINS KAPLAN LLP
 3         800 LaSalle Avenue, Suite 2800
           Minneapolis, MN 55402
 4         Telephone: 612 349 8468
           Facsimile: 612 339-4181
 5         Counsel for Defendants
           INVT SPE LLC
 6         INVENTERGY GLOBAL, INC.

 7         /s/ Nathaniel Lipanovich
           Nathaniel Lipanovich (Bar No.
 8         292283)
           nlipanovich@thoits.com
 9         THOITS LAW
           400 Main Street, Suite 250
10         Los Altos, CA 94022
           Telephone: 650 327-4200
11         Facsimile: 650-325-5572
           Counsel for Defendant
12         DSS TECHNOLOGY
           MANAGEMENT, INC.
13
           /s/ Jason D. Cassady
14         Jason D. Cassady (pro hac vice)
           jcassady@caldwellcc.com
15         CALDWELL CASSADY & CURRY
           2121 N. Pearl Street, Suite 1200
16         Dallas, TX 75201
           Telephone: 214 888-4841
17         Facsimile: 214-888-4849
           Counsel for Defendant
18         IXI IP, LLC

19         /s/ Samuel F. Baxter
           Samuel F. Baxter (pro hac vice)
20         sbaxter@mckoolsmith.com
           MCKOOL SMITH
21         104 East Houston, Suite 100
           Marshall, TX 75670
22         Telephone: 903 923-9001
           Facsimile: 903 923-9099
23         Counsel for Defendant
           SEVEN NETWORKS, LLC
24

25

26

27

28

                                                       STIPULATION AND [PROPOSED] ORDER CONTINUING
                                                                     CASE MANAGEMENT CONFERENCE
     10793836                                    -4-                         Case No. 3:19-cv-07651-EMC
 1

 2                                                   ORDER

 3              Pursuant to stipulation, IT IS SO ORDERED.

 4

 5 DATED:
                                                          The Honorable Edward M. Chen
 6                                                        United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                  STIPULATION AND [PROPOSED] ORDER CONTINUING
                                                                                CASE MANAGEMENT CONFERENCE
     10793836                                       -5-                                 Case No. 3:19-cv-07651-EMC
 1                                          ECF ATTESTATION

 2              I, Olivia Lauren Weber, am the ECF user whose ID and password are being used to file

 3 this STIPULATION AND [PROPOSED] ORDER CONTINUING CASE MANAGEMENT

 4 CONFERENCE. I hereby attest that I received authorization to insert the signatures indicated by a

 5 conformed signature (/s/) within this e-filed document.

 6

 7

 8                                                     By: /s/ Olivia Lauren Weber
                                                               Olivia Lauren Weber
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                    STIPULATION AND [PROPOSED] ORDER CONTINUING
                                                                                  CASE MANAGEMENT CONFERENCE
     10793836                                         -6-                                 Case No. 3:19-cv-07651-EMC
